Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 08/22/2022. The submissions are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
3.	Claims 1-20 are currently pending

Response to Arguments
4.	Applicant’s arguments with respect to the rejection(s) of claims 1-20 have been considered but are found moot in view of the IDS art to Nagao et al., (US 2008/0221734).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/906,253 and Claim 1 of the Application No. 16/906,224. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of co-pending Applications No. 16/906,253 and 16/906,224 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other based on the rationale below provided.
The claims recite, a controller as part of a host system, receiving a video stream initially being stored in RAM -Random Access Memory -, then writing an e.g., “fourth” data of a e.g., a compressed video stream obtained from a (e.g., IP streaming camera) after processing of the first (i.e., the weights of the ANN -Artificial Neural Network-), the second data (i.e., using the matrix operands as instructions to the ANN computation) and of the third data as a portion of video data written into RAM storage to be input to the ANN, and based on the analytics generated by the ANN and stored into the RAM to further transmit such stream data to a computer (the computer being implicitly considered to represent a remote device) connected to the host system through the host interface. Though the conflicting application being silent in reciting the encoding i.e., the compressing process to be performed prior to transmitting e.g., by a transceiver, the data to a computer through the host interface. The one of ordinary skill in the art would have comprehended that based on the system configuration claimed in both the instant application and the conflicting application 16/906,253 and 16/906,224, where despite the syntax differences in the claims language, the matter claimed defines the same semantic of a coding system based on weighted matrix data and instructions applied at an ANN as pre-process to the coding video data streams into compressed video streams prior to communicating such over a computer network.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Double Patenting Rejection is reiterated and requires attention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuxuan Zhang et al., (hereinafter Zhang) (US 2022/0083807) in view of Bharat Daga et al., (hereinafter Daga) (US 2019/0325303) and further in view of Tomohary Nagao et al., (hereinafter Nagao) (US 2008/0221734).
The applied reference does not have a common inventor/assignee with the instant application.
Re Claim 1. (Currently Amended)  Zhang discloses, a device (an imaging device, Abstract), comprising: 
a host interface (a host interface 1832 in Fig.18B, 21, Par.[0320]) configured to receive a video stream (configured to receive video data streamed from cameras, e.g., surround 1074, stereo 1068, IR 1072, wide-view 1070, Fig.10A, or long-range 1098 Fig.10B, 12, 26 Par.[0014],[0015],[0143],[0147]-[0155], [0181], of streaming video content, Par.[0132]); 
random access memory configured to store first data (RAM storing video data Par.[0204] storing instructions and date Par.[0246], [0257], [0266],[0321], memory management crossbar 2016 Par.[0333], [0341], [0451]) representing weights of an artificial neural network (and storing first data by performing matrix based math at ALU 110 and storing the matrix weights Par.[0061]) and store second data representing instructions having matrix operands (storing second data matrix derived instructions/operands as additional function acceleration logic, for the deep learning machine, Par.[0429] e.g., for tensor cores performing deep learning matrix arithmetic matrix for sizes 4x4 matrices, Par.[0480]-[0481]), the instructions executable to implement matrix computations of the artificial neural network using the first data representing the weights of the artificial neural network (instructions derived from the matrix data math/operands and deriving instructions for the deep learning neural network matrix arithmetic, Par.[0164] of an artificial neural network, ANN Par.[0086],[0110] Fig.7, [0114]-[0115], Fig.8 Par.[0119], [0123]-[0124] performed at matrix processing units MPUs 1817A-1817N, Par.[0317]-[0318]); 
a controller coupled with the random access memory and the host interface, wherein the controller is configured to write third data representative of a portion of the video stream into the random access memory as an input to the artificial neural network (a controller designated for ANN computer vision functionality Par.[0142] by a controller 1036 processing video data provided by a plurality of cameras, Par.[0143],[0151]); 
at least one processing unit coupled with the random access memory (the plurality of input and graphic processors Par.[0200]-[0201] are coupled to the random access memories Par.[0204] by a logic chip coupling the processor bus 1110 and memory 1120, with the memory controller hub 1116, Par.[0247]) and configured to execute the instructions to generate video analytics as an output of the artificial neural network based at least in part on the first data and the portion of the video stream stored in the random access memory (where the processor using the stored video matrix data of a camera perform training logic 115 and the artificial intelligence acceleration logic Fig.1A-B to be used in the system at fig.10 for inferencing or predicting the operations based on weight parameters calculated by the neural network functions Par.[0086]-[0088], [0110],[0114]-[0115] Fig.7 or [0234] i.e., of the video data streamed through a high-speed serial interface e.g., a processing unit, MIPI, Par.[0192] coupled to the DMA engines provided by the mass storage controllers Par.[0193]); and 
a video encoder coupled to the random access memory and configured to compress the portion of the video stream using the video analytics (compressing i.e., encoding into a bitstream the video data analytics, generated by generative network Par.[0074] through graphics processing units and memory access management, Par.[0272] at the graphics processor 2800 and codec engine 2806, Par.[0407], [0424]) generated as the output of the artificial neural network (generating the output at NN 208 based on the analytics obtained from the training dataset 202 through the training framework of NN 206 in Fig.2); 
wherein the controller is configured to write fourth data representative of a compressed version of the portion of the video stream in the device as a replacement of the portion of the video stream received via the host interface (in consideration to the claimed “replacement” recited by the claimed limitation, is determined that the encoded, hence compressed video data, is by definition smaller than the raw video data stream received at the input of the imaging system as it may be drawn from the standard formats cited at Par.[0407], as generated by the video encode acceleration Par.[0410] or by the encoding multiple types of machine learning models i.e., ANN, CNN, GNN, etc., at Par.[0511]).
In a similar art, Daga discloses,  
a host interface configured to receive a video stream (a host system receiving video data streams from camera 144, in device 100 in Fig.1); 
random access memory configured to store first data representing weights of an artificial neural network and store second data representing instructions having matrix operands, the instructions executable to implement matrix computations of the artificial neural network using the first data representing the weights of the artificial neural network (comprising a random access memory 120 as process memory in communication with processors Par.[0038] storing first portion of video data represented by weights applied to an artificial neural network, and matrix multipliers/summers as operands performing the sum of the weights as second part of instructing the machine learning accelerator i.e., neural network, Par.[0032]);
a controller coupled with the random access memory and the host interface, wherein the controller is configured to write third data representative of a portion of the video stream into the random access memory as an input to the artificial neural network (a memory controller 116 in connection with processor 108 in Fig.1 or 1442A-B in Fig.14B, Par.[0038] or the memory supporting instructions1434A, 1444B used in the neural network, Par.[0145]);
Nagao teaches in detail, a video encoder coupled to the random access memory and configured to compress the portion of the video stream using the video analytics generated as the output of the artificial neural network (a similar judgment neural network, for a  portion of video data  NN 102 generating the data output to be coded, i.e., compressed according with specific analytical input  from a training NN network 101 per Fig.1, Par.[0054]-[0059] or Fig.13 and Par.[0088]-[0091]);
Regarding the art to Zhang, the ordinary skilled in the art would have found obvious before the effective filing date of the application to find a similar use case application and method of coding video data streams being received at a host random access storage device, to apply the weights of the data matrix and the matrix arithmetic operands to an artificial neural network hidden layers in order to process the pixel by the video analytics to identify a pixel probability model to be further encoded/compressed as further being explicitly defined by the art to Daga, disclosing a host system training a neural network to generate and transmit an  encoded stream (Abstract), and along with the description given in Nagao having the scope to provide a more correct decision judgment under various environments Par.[0008] where the common methods of processing video streams of the combined arts, seeking a simplified video prediction mode directly processed from a random access memory by trained neural networks, deems the above combination predictable.     

Re Claim 2. (Original) Zhang, Daga and Nagao disclose, the device of claim 1, 
Zhang teaches about, wherein the video analytics includes data representative of a pixel probability model (the input to  pixel level classifier of the neural network, NN is outputting pixel probabilities, Par.[0079]).  

Re Claim 3. (Original) Zhang, Daga and Nagao disclose, the device of claim 1, 
Zhang teaches about, wherein the video analytics includes intra-picture -- 40 --prediction, inter-picture prediction, cross-channel prediction, or probability distribution prediction, or any combination thereof (pixel probability distribution prediction within a class, Par.[0079]).  

Re Claim 4. (Original) Zhang, Daga and Nagao disclose, the device of claim 1, 
Zhang teaches about, wherein the video encoder is configured to perform, based on the video analytics, transform, post-loop filtering, in-loop filtering, down- sampling, up-sampling, or encoding optimization, or any combination thereof (executing at encoder texture sampling operations and filtering, Par.[0337], [0353]).  

Re Claim 5. (Original) Zhang, Daga and Nagao disclose, the device of claim 1, 
Zhang teaches about, wherein the device is configured as a removable storage media connectable to a computer system for operation and dis-connectable from the computer system without restarting the computer system (the device is configured on removable storage media, Fig.13, Par.[0578]).  

Re Claim 6. (Original) Zhang, Daga and Nagao disclose, the device of claim 5, 
Zhang teaches about, wherein the device is a solid state drive, a memory card, a network storage device, or a Universal Serial Bus (USB) drive (network storage and USB recording device, Par.[0578]).  

Re Claim 7. (Original) Zhang, Daga and Nagao disclose, the device of claim 6, 
Zhang teaches about, wherein the computer system is a digital camera, a personal computer, a mobile computer, a smartphone, a set top box, a personal media player, a hub of Internet of Things (loTs), or a server computer (mobile computer etc., Par.[0145], [0192], [0579]).  

Re Claim 8. (Original) Zhang, Daga and Nagao disclose, the device of claim 6, 
Zhang teaches about, wherein the host interface is configured to communicate in accordance with a protocol of a memory card interface, a Universal Serial Bus (USB), a Peripheral Component Interconnect (PCI) bus, a PCI express (PCIe) bus, a peripheral bus, a local area network, a Mobile Industry Processor Interface (MIPI), a wireless personal area network, a wireless local area network, or Internet of Things (loTs) (Par.[0145], [0192], [0579]).  

Re Claim 9. (Original) Zhang, Daga and Nagao disclose, the device of claim 5, 
Zhang teaches about, wherein the video analytics is generated for the portion of the video stream and used to compress the portion during a time period in which a further portion of the video stream is received in the host interface (applying pipelining in parallel processing to compress a video portion during a time period in which a further portion of the video stream is received Fig.20C, 22, 29, 30, of the processed portion over the training system 3604 and pipeline 3710-3712 of deployment system 3606 Fig.37, 38, Par.[0051], [0347]-[0349], [0366]…).  

Re Claim 10. (Original) Zhang, Daga and Nagao disclose, the device of claim 9, 
Zhang teaches about, wherein compression of the video stream is performed on the fly during streaming of the video stream from the computer system to the host interface (Par.[0180].  

Re Claim 11. (Original) Zhang, Daga and Nagao disclose, the device of claim 10, 
Zhang teaches about, wherein the host interface is further configured to receive a set of configuration parameters from the computer system; the set of -- 41 --configuration parameters identifies a video resolution, a video format, or a location of storing a compressed version of the video stream in the device; and the compression of the video stream is performed autonomously by the device according to the set of configuration parameters (autoencoding according to machine learning model implementation settings, Par.[0074], [0511]).  

Re Claim 12. (Original) Zhang, Daga and Nagao disclose, the device of claim 9, 
Zhang teaches about, further comprising: an integrated circuit die of a Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) implementing a Deep Learning Accelerator, the Deep Learning Accelerator comprising the at least one processing unit, and a control unit configured to load the instructions from the random access memory for execution (comprising FPGA, ASIC implementing the deep learning accelerator, Par.[0128], [0136], [0153], [0221]-[0225], [0240], [0332] Fig.20A, etc).  

Re Claim 13. (Original) Zhang, Daga and Nagao disclose, the device of claim 12, 
Zhang teaches about, wherein the at least one processing unit includes a matrix-matrix unit configured to operate on two matrix operands of an instruction (applying matrix-matrix operations e.g., multiplication Par.[0318], [0379], [0429]); 
wherein the matrix-matrix unit includes a plurality of matrix-vector units configured to operate in parallel (unit operates on vectors Par.[0437]); 
wherein each of the plurality of matrix-vector units includes a plurality of vector- vector units configured to operate in parallel (supporting vector machines, SVM, Par.[0511], [0176]); 
wherein each of the plurality of vector-vector units includes a plurality of multiply- accumulate units configured to operate in parallel (performing vector processing Par.[0175] employing parallel data processing, Par.[0176]); and 
wherein each of the plurality of multiply-accumulate units includes neuromorphic memory configured to perform multiply-accumulate operations via analog circuitry (including a neuromorphic processor 2500, Par.[0383],[0384] Fig.25, [0386]-[0387]).  

Re Claim 14. (Original) Zhang, Daga and Nagao disclose, the device of claim 13, 
Zhang teaches about, wherein the random access memory and the Deep Learning Accelerator are formed on separate integrated circuit dies and connected by Through-Silicon Vias (TSVs); and the device further comprises: an integrated circuit package configured to enclose at least the random access memory and the Deep Learning Accelerator (the random access memory and the Deep Learning Accelerator are formed on separate integrated, in an Single on Chip, SOC(s) 1004, package technology, where the blocks are connected by internal silicon vias, Par.[0192]-[0194], [0330]).  

Re Claim 15. (Currently Amended)  This claim represents the method performing each and every limitation in the same order of the device of claim 1, hence it is rejected based on the same evidentiary premise mutatis mutandis.

Re Claim 16. (Original) This claim represents the method performing each and every limitation in the same order of the device of claim 2 where the analytics include data representative of a pixel probability model, and the probability distribution prediction being disclosed at claim 3, as being one of the combination thereof claimed, hence it is rejected based on the same evidentiary premise mutatis mutandis.

Re Claim 17. (Original) This claim represents the method performing each and every limitation in the same order of the device of claim 9, hence it is rejected based on the same evidentiary premise mutatis mutandis.


Re Claim 18. (Original) This claim represents the method performing each and every limitation in the same order of the device of claim 11, hence it is rejected based on the same evidentiary premise mutatis mutandis.

Re Claim 19. (Currently Amended)  This claim represents the method performing each and every limitation in the same order of the device of claim 12, where the Field-Programmable Gate Array (FPGA) or Application Specific Integrated circuit (ASIC) having a memory interface to access the memory is disclosed at (Zhang: the method comprising FPGA, ASIC performing the deep learning accelerator, Par.[0128], [0136], [0153], [0221]-[0225], [0240], [0332] Fig.20A, etc), hence it is rejected based on the same evidentiary probe  mutatis mutandis.

Re Claim 20. (Original) This claim represents the method performing each and every limitation in the same order of the device of claim 5, hence it is rejected based on the same evidentiary premise mutatis mutandis.

Conclusion
7.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/